DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
Claims 1, 3—12 and 14 are pending.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 8, 10—12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Conley” [US 5793870 A1] in view of “FASCENDA” et al. [US 2016/0239673 A1].

REGARDING CLAIM 1 [12 & 14]. Conley disclose 
An information processing device comprising:
a receive part that is configured to receive information from user terminal and a first file, which is an encrypted [“word”] file [or an encrypted excel file] from the user terminal [Conley disclose receiving encrypted data (Abstract), see INPUT DATA ON ENCRYPTION RECORD 62 (FIG.5)];

Conley does not; but, FASCENDA, analogues art, disclose an encrypted Office document (Excel. PowerPoint, Word) – [see Abstract]; and an identification-determination part that is configured to identify a user based on the information from the user terminal and determines whether the first file, which is target, is readable [FASCENDA disclose the crypotext (7) includes registration_id of the sender (8b) – FIG.6 with par.0044];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Conley with the teachings of FASCENDA for securing proprietary drawings, documents, presentations etc. within existing innocuous documents such that they can only be opened on properly authorized devices and accounts.

Conley in view of FASCENDA further disclose,
a decryption part that is configured to decrypt the first file, which is encrypted, in a case where it is determined by the identification-determination part that the first file is readable by the user [Conley disclose de-encrypter for de-encrypting (Abstract) with step 78 (FIG.5). FASCENDA disclose Decryption 18 (FIG.6)]; and a convert part that is configured to convert the first file, which is the decrypted. word file or the decrypted excel file, into a second file which is a PDF file or an image file [Conley disclose de-encrypter for de-encrypting (Abstract) with steps 78—80 (FIG.5). FASCENDA disclose Decryption 18 (FIG.6): the encryption image is modified as needed too (step 82)].

Conley in view of FASCENDA further disclose claim 3. The information processing device, according to claim 1, further comprising a transmit part that is configured to transmit information to the user terminal; and an encryption part that is configured to encrypt the second file, wherein the transmit part is configured to transmit the second file, which is encrypted by the encryption part, to the user terminal[Conley disclose receiving encrypted data (Abstract), see INPUT DATA ON ENCRYPTION RECORD 62 (FIG.5)]. 

Conley in view of FASCENDA further disclose claim 4. The information processing device, according to claim 3, further comprising an erasing part that is configured to erase the second file, which is encrypted, after the transmit part has transmitted the second file, which is encrypted, to the user terminal [FASCENDA disclose deleting temporary files (par.0036, 0043, 0045]. The motivation to combine is the same as that of claim 1 above. 

Conley in view of FASCENDA further disclose claim 8. The information processing device, according to claim 1, further comprising a transmit part that is configured to transmit information to the user terminal, wherein the receive part configured to receive a first file, which is encrypted, from the user terminal [Conley disclose receiving encrypted data (Abstract), see INPUT DATA ON ENCRYPTION RECORD 62 (FIG.5)], the decryption part configured to decrypt the first file, which is encrypted, a convert part that is configured to convert the first file, which is decrypted, into a second file is provided [Conley disclose de-encrypter for de-encrypting (Abstract) with step 78 (FIG.5). FASCENDA disclose Decryption 18 (FIG.6)], and the transmit part configured to the second file, which is converted by the convert part, to the user terminal [Conley disclose de-encrypter for de-encrypting (Abstract) with steps 78—80 (FIG.5). FASCENDA disclose Decryption 18 (FIG.6): the encryption image is modified as needed too (step 82)]. 

Conley in view of FASCENDA further disclose claim 10. The information processing device, according to claim 9, wherein the third file is in a format that can be displayed by a browser of the user terminal [Conley disclose display system, see Abstract; see 10- FIG.1]. 

Conley in view of FASCENDA further disclose claim 11. The information processing device, according to claim 1, further comprising a transmit part that is configured to transmit information to the user terminal; and an encryption part that is configured to encrypt the file, wherein the receive part configured to receive a fourth file from the user terminal, when the identification-determination part determines that the user is authorized to encrypt the file based on information from the user terminal, the encryption part encrypts the fourth file, and the transmit part configured to transmit the fourth file, which is encrypted, to the user terminal [Conley disclose receiving encrypted data (Abstract), see INPUT DATA ON ENCRYPTION RECORD 62 (FIG.5)].

Claims 5, 6 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Conley” [US 5793870 A1] in view of “FASCENDA” et al. [US 2016/0239673 A1], and further in view of “HEINRICH” et a. [US 9577996 B2].

Conley in view of FASCENDA further disclose claim 5. The information processing device, according to claim 1, further comprising a transmit part that is configured to transmit information to the user terminal [see Abstract, FIG.1 of Conley].

Conley/FASCENDA fail; but, HEINRICH, analogues art, disclose wherein the receive part configured to receive partial information of the second file, which is encrypted, from the user terminal, the decryption part configured to decrypt the partial information of the second file, which is encrypted, received from the user terminal, and the transmit part configured to transmit the partial information of the second file, which is decrypted, to the user terminal [see “partial file” (Abstract) and FIGS.1—3, where HEINRICH disclose partial file 105, splitting … 220]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Conley/FASCENDA with teachings of HEINRICH to enhance encrypting data storage carried out from a computer system, even more particularly from a client computer.

Conley in view of FASCENDA, and further in view of HEINRICH further disclose claim 6. The information processing device, according to claim 5, wherein the receive part configured to receive the partial information of the second file, which is encrypted, from the user terminal, in units of n-bytes (“n” is an integer of 10,240 or more), the decryption part configured to decrypt the partial information of the second file, which is encrypted and received from the user terminal, in units of n-bytes, and the transmit part configured to transmit the partial information of the second file, which is decrypted, to the user terminal in units of n-bytes [see “partial file” (Abstract) and FIGS.1—3, where HEINRICH disclose partial file 105, splitting … 220]. The motivation to combine is the same as that of claim 5 above. 

Conley in view of FASCENDA further disclose claim 9. The information processing device, according to claim 1, further comprising a transmit part that is configured to transmit information to the user terminal, wherein the receive part configured to receive partial information of a third file [see “partial file” (Abstract) and FIGS.1—3, where HEINRICH disclose partial file 105, splitting … 220], which is encrypted, from the user terminal, the decryption part configured to decrypt the partial information of the third file, which is encrypted, and the transmit part configured to transmit the partial information of the third file, which is decrypted, to the user terminal [Conley disclose de-encrypter for de-encrypting (Abstract) with steps 78—80 (FIG.5). FASCENDA disclose Decryption 18 (FIG.6): the encryption image is modified as needed too (step 82)]. The motivation to combine is the same as that of claim 5 above.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Conley” [US 5793870 A1] in view of “FASCENDA” et al. [US 2016/0239673 A1], and further in view of “Keech” et a. [US 2002/0095589 A1].

Conley in view of FASCENDA further disclose claim 7. The information processing device, according to claim 1. Conley/FASCENDA fail; but, Keech, analogues art, disclose wherein the first file is wrapped in a wrapped file having a predetermined extension, and when the wrapped file is executed, the receive part receives information from the user terminal [see Abstract where Keech disclose wrapped file]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Conley/FASCENDA with file wrapping teachings of Keech to help confirming an electronic data file downloaded from a remote computer server by way of the Internet, the Web or otherwise has been obtained from an authentic automated source.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434